ORDER

PER CURIAM.
AND NOW, this 13th day of December, 2004, Joe Carl Ashworth having been suspended indefinitely from the practice of law in the State of Maryland by Order of the Court of Appeals of Maryland filed June 9, 2004; the said Joe Carl Ashworth having been directed on September 1, 2004, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Joe Carl Ashworth is suspended from the practice of law in this Commonwealth consistent with the *428Order of the Court of Appeals of Maryland filed June 9, 2004, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.